Detailed Action 
1. 	This office action is in response to the communicated dated 29 June 2021 concerning application number 16/424,965 effectively filed on 29 May 2019. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims 
3. 	Claims 1-2, 4-18, and 20-22 are pending, of which claims 1, 4, 6, 11-13, and 15 have been amended; claims 3 and 19 have been canceled, and claims 1-2, 4-18, and 20-22 are under consideration for patentability. 

Response to Arguments
4. 	Applicant’s arguments, see pages 7-11, filed 29 June 2021 with respect to the rejections of claims 1-2, 4-18, and 20 have been fully considered and are persuasive. The respective rejections have been withdrawn. 
Allowable Subject Matter
5. 	Claims 1-2, 4-18, and 20-22 are allowed. 
6. 	The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or suggests the limitation which recites “generate a His-to-atrial interval (HAI) trend over time, the HAI trend comprising HAIs each representing respective intervals between the HBP pulses and atrial activations in response to the respective HBP pulses; and detect a retrograde atrial conduction based on a change in the HAI trend.” The following description demonstrates how the prior art of record fails disclose or suggests the described limitation above. 
	Sheldon (US 2019/0134405 A1) teaches a system for pacing a heart ([abstract]) comprising an electrostimulation circuit ([abstract]), a sensing circuit (sensing circuit 86 [0010, 0050]), and a control circuit including a capture verification circuit (control circuit 80 [0040]). The capture verification is configured to determine a retrograde conduction based on a His-to-atrial interval ([0133, claim 2]), and verify a His-bundle capture status ([0050, 0106, 0126, 0133]). 
	Although Sheldon teaches a His-to-atrial interval ([0133, claim 2]), Sheldon does not explicitly teach the generation of a trend from the His-to-atrial interval. Furthermore, Sheldon does not explicitly teach the detection of the retrograde atrial conduction based on a change in the HAI trend.  
	The Examiner could not find any additional prior art that discloses or suggests these specific limitations recited by Applicant. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 


Statement on Communication via Internet
7. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video 
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792